Exhibit 10.11

October 21, 2009

Mr. Joseph E. Kadi

2105 City West Blvd.

Suite 500

Houston, Texas 77042

 

  RE: Amendment of Offer Letter dated October 21, 2008

Dear Joe:

Reference is made to the offer letter of Omega Protein Corporation (the
“Company”) addressed to you and dated October 21, 2008 (the “Offer Letter”). All
capitalized terms not otherwise defined herein shall have the meanings given
them in the Offer Letter. This letter agreement (this “Letter Agreement”) serves
as an amendment to the Offer Letter, effective as of the date first written
above.

Pursuant to paragraph 4 of the Offer Letter, the Company agreed to extend you
certain benefits under its relocation policy, including, but not limited to,
temporary housing, furniture storage and reimbursement of a loss on the sale of
your residence in Illinois, subject to the terms and conditions in the Offer
Letter.

The Company agrees to modify, and the Employee agrees to accept, the following
benefits in its Offer Letter as described below:

 

  •  

Temporary housing will be extended from 3 months to a total of 6 months, if
needed. The Employee may utilize a reasonable number of coach class airfare
trips (in accordance with Company policy) to travel to his primary residence
during this period, if necessary;

 

  •  

Furniture storage will be extended from 3 months to a total of 6 months, if
needed; and

 

  •  

The Company will reimburse you for 100% of the loss incurred by you (as defined
herein), up to a maximum amount of $100,000, on the sale of your primary
residence in Illinois to a non-affiliated purchaser. Such loss will be
calculated as the difference between: (i) your original purchase price for such
primary residence, minus (ii) the proceeds realized by you from the sale of that
residence, net of ordinary and reasonable fees and expenses incurred in
connection with such sale (other than fees and expenses reimbursed to you by the
Company). This reimbursement by the Company shall be conditioned on (i) your
being employed by the Company at the



--------------------------------------------------------------------------------

Mr. Joseph E. Kadi

October 21, 2009

Page 2

 

 

time of sale, (ii) the completion of such sale prior to December 31, 2010, and
(iii) your submission to the Company of reasonable documentation supporting the
calculation of the loss amount.

Except as expressly set forth in this Letter Agreement, all provisions, terms
and conditions in the Offer Letter remain unmodified and in full force and
effect.

If you agree with the terms and conditions of this Letter Agreement, please sign
this Letter Agreement in the space provided below and return it to me.

 

Very truly yours,

John D. Held

Agreed as of the date

    first written above:

 

/s/ Joseph E. Kadi

Joseph E. Kadi